       Case 1:21-cv-04844-AJN-RWL Document 33 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  9/1/2021
---------------------------------------------------------------X
ERIC ANDREW PEREZ,                                             :
                                                               :   21-CV-4844 (AJN) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
OXFORD UNIVERSITY, et al.,                                     :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of Plaintiff Eric Andrew Perez’s August 30, 2021 letter asking

to confirm that he previously has requested and has been granted leave to file an

amended complaint. (Dkt. 32.) The Court twice previously has informed Plaintiff of his

right to file an amended complaint subject to certain time requirements. (Dkt. 25, 27.)

Plaintiff’s time to file an amended complaint was last extended to October 12, 2021 and

remains the operative date to do so. (Dkt. 27.)

        On August 11, 2021, Defendants AstraZeneca Pharmaceuticals, AstraZeneca LP,

and AstraZeneca AB (collectively, the “AstraZeneca Defendants”) filed a motion to

dismiss the complaint. (Dkt. No. 24). On August 30, 2021, Defendants The Chancellor,

Masters and Scholars of the University of Oxford (collectively, the “Oxford Defendants”)

also filed a motion to dismiss. (Dkt. 30.) So that both motions may be coordinated

together with any amended complaint that Plaintiff may file, the Court orders as follows:

        1. If Plaintiff intends to file an amended complaint, he shall do so by October 12,

2021. As the Court previously advised Mr. Perez (Dkts. 25, 27), any amended complaint

will completely replace the original complaint. Accordingly, if Plaintiff files an amended


                                                        1
      Case 1:21-cv-04844-AJN-RWL Document 33 Filed 09/01/21 Page 2 of 2




complaint, it should include all of the information he believes is necessary to make a short,

plain statement explaining why he is entitled to relief against each defendant.

       2. If Plaintiff files an amended complaint, each set of Defendants shall respond to

the amended Complaint within fourteen days after service of the amended complaint, in

accordance with Federal Rule of Civil Procedure 15(a)(3). In the event Plaintiff files an

amended complaint, the Defendants may then: (i) file an answer; (ii) file a new motion to

dismiss; or (iii) submit a letter stating that they intend to rely on the initially filed motion to

dismiss.

       3. If Plaintiff elects not to file an amended complaint, he shall serve his opposition

to both motions to dismiss by October 12, 2021.

       4. Defendants’ replies, if any, shall be served by October 26, 2021.

       5. Plaintiff’s August 30, 2021 letter also inquires about the status of another case

in which he is the plaintiff, 20-CV-9119. That matter is not assigned to either myself or

Judge Nathan. Any inquiry regarding that case should be filed on the docket for that case.

       The Clerk of Court is respectfully requested to terminate the letter motion at Dkt.

32.

                                             SO ORDERED.



                                             _________________________________
                                             ROBERT W. LEHRBURGER
                                             UNITED STATES MAGISTRATE JUDGE

Dated: September 1, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk of Court is respectfully
requested to mail a copy of this Order to the pro se Plaintiff.



                                                2
